Citation Nr: 0628587	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim to establish service connection for 
rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to July 
1954.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran did not appeal a June 1956 rating decision 
that denied service connection for rheumatic heart disease.

2.  Evidence since the June 1956 rating decision does not, by 
itself or when considered with previous evidence of the 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The June 1956 rating decision that denied service 
connection for rheumatic heart disease is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(A), 3.160(d), 20.302, 
20.1103 (2005).

2.  New and material evidence has not been received to reopen 
a claim for service connection for rheumatic heart disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2003 and rating 
decisions in April 2003 and August 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2005 statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006) 
regarding notice requirements for claims to reopen final 
decisions.  The Board finds no basis to remand this case to 
the RO for additional development.  Again, based on the 
notice already provided to the veteran cited above, which 
addresses both the requirements for reopening the claim for 
service connection for rheumatic heart disease as well as the 
evidence required by the underlying claim for service 
connection, further amended notice to the veteran would not 
provide a basis to grant this claim.  The Board again 
observes that the veteran and his representative have made no 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

In a June 1956 rating decision, the RO denied the veteran's 
claim for service connection for rheumatic heart disease.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 2031103 (2005).  Thus, the June 1956 rating decision 
became final because the appellant did not file a timely 
appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in February 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).
The evidence before VA at the time of the June 1956 rating 
decision consisted of service medical records.  The RO found 
that there was evidence that the veteran's heart condition 
pre-existed service, but was not incurred in or aggravated by 
service.

The evidence submitted to VA after the June 1956 rating 
decision includes private treatment records from June 2000 to 
May 2003 and a VA medical record from June 2001.  The new 
evidence shows that the veteran has a current heart 
condition.  This was established at the time of the previous 
final decision.  None of the new evidence links the veteran's 
current heart condition to service or shows that the 
preexisting heart condition underwent any increase in 
severity or was aggravated during the veteran's service.  
Therefore, the new evidence is not material because it does 
not relate to an unestablished fact necessary to substantiate 
a claim and does not raise a reasonable possibility of 
substantiating the claim

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
that the appellant has submitted new and material evidence 
since the June 1956 rating decision denying the veteran's 
claim for service connection for rheumatic heart disease.

The Board finds that the additional evidence submitted after 
the June 1956 rating decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the claimed heart condition was incurred in 
or aggravated by the veteran's service.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disease.  However, the contentions raised in the 
veteran's lay statements are essentially the same as those 
previously made by the veteran to VA.  The Board also finds 
that they are not material within the meaning of 38 C.F.R. 
§ 3.156.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the evidence is not new.  The veteran's 
statement is not material to the critical issue in this case 
of whether the veteran has a current heart condition related 
to the veteran's active service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993).  Therefore, the Board finds that new and 
material evidence has not been received and the veteran's 
claim for service connection for rheumatic heart disease is 
not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
rheumatic heart disease, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


